DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-15 directed to an invention non-elected without traverse.  Accordingly, claims 10-15 have been cancelled.
Response to Remarks
Applicant’s remarks, see pages 5-7, filed July 22, 2022, with respect to claims 16 and 29 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 16, Kulmala is relied upon as the closest prior art of record.  Kulmala discloses an electrostatic charging air cleaning device comprising:   a pre-charger configured to generate a corona discharge to electrostatically charge particulate matter (PM) in an air stream (Fig. 3; col. 4, ll. 4-12); a separator downstream the pre-charger configured to convey the electrostatically charged PM, the separator formed of an insulative material (Fig. 3; col. 4, ll. 19-30); and a collection electrode configured to receive the conveyed electrostatically charged PM and to adsorb the PM (Fig. 3; col. 4, ll. 4-12).
Regarding the separator having a thickness of 400 to 600 µm and the collection electrode including a substrate material and a coating layer coated onto the substrate material and including a carbon black material and a polymeric binder, and the polymeric binder is selected from the group consisting of: perfluoroalkoxy (PFA), tetrafluorethylene-perfluoropropylene (FEP), carboxymethyl cellulose (CMC) and styrene-butadiene rubber (SBR), Kulmala fails to teach or fairly suggest those structural limitations.  Additionally, it would not have been obvious to one of ordinary skill in the art at the effective filing date of the instant invention to provide the separator having a thickness of 400 to 600 µm the collection electrode including a substrate material and a coating layer coated onto the substrate material and including a carbon black material and a polymeric binder, and the polymeric binder is selected from the group consisting of: perfluoroalkoxy (PFA), tetrafluorethylene-perfluoropropylene (FEP), carboxymethyl cellulose (CMC) and styrene-butadiene rubber (SBR) because none of the prior art of record suggests these limitations.  Accordingly, independent claim 16 is allowable, and dependent claims 17-20, 26-28, and 35-38 that depend from claim 16 are also allowable.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571)272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        August 26, 2022

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776